RENDERED: MAY 14, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2020-CA-0650-MR


DELORES ZEPEDA                                                      APPELLANT



                      APPEAL FROM SCOTT CIRCUIT COURT
v.                    HONORABLE BRIAN K. PRIVETT, JUDGE
                            ACTION NO. 18-CI-00096



CENTRAL MOTORS, INC.                                                  APPELLEE



                                       OPINION
                                      AFFIRMING

                                     ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

MAZE, JUDGE: Delores Zepeda appeals from a summary judgment of the Scott

Circuit Court dismissing her claims against Central Motors, Inc. (Central Motors).

Zepeda argues that Central Motors’ failure to comply with all of the statutory

requirements of KRS1 186A.220 served to invalidate its transfer of ownership of a


1
    Kentucky Revised Statutes.
vehicle to the buyer. We agree with the trial court that Central Motors

substantially complied with the requirement of KRS 186A.220(1) and strictly

complied with the requirements of KRS 186A.220(5). Therefore, ownership of the

vehicle transferred to the buyer upon delivery of possession, and Central Motors

ceased to have any obligation to insure the vehicle. Hence, we affirm the summary

judgment granted by the trial court.

             This action arises out of a motor vehicle accident that occurred on

August 14, 2014, in Scott County, Kentucky. Zepeda was a passenger in a 2002

BMW 530i (the vehicle) driven by Darley Morales but owned by Juan Garcia.

Zepeda suffered injuries as a result of the crash. Morales did not survive.

             Subsequently, Zepeda brought this action against Morales’ Estate and

Garcia. Zepeda also filed an action against Allstate Property and Casualty

Company, seeking underinsured motorist (UIM) coverage which had been issued

to a member of her household. And of particular relevance to this appeal, Zepeda

asserted a claim against Central Motors, alleging that its insurance is responsible

for damages because it failed to properly transfer title to Garcia.

             The vehicle at issue was sold by Elite Motors of Clarksville,

Tennessee on August 23, 2012. Tennessee issued a title with a lien held by Elite

Motors. Subsequently, the purchasers failed to pay the loan and the vehicle was

repossessed. On March 14, 2014, Elite Motors sold its interest in the vehicle to


                                          -2-
Loan Portfolio Services. Central Motors purchased the vehicle on March 19, 2014,

and brought the vehicle to Lexington on the same date. The parties agree that

Central Motors did not notify the Fayette County Clerk that the vehicle had been

brought into the county within 15 days, as required by KRS 186A.220(1). The

parties also agree that Central Motors did not pay the transfer fee within 15 days,

as required by KRS 186A.220.

             On July 24, 2014, Garcia executed a purchase agreement with Central

Motors for the vehicle. As part of that transaction, he also executed a power of

attorney that permitted Central Motors to execute any other paperwork necessary

to transfer title. At that time, Garcia paid Central Motors the necessary fees

required to transfer title and fees. In addition, Garcia executed a retail finance

agreement to finance his purchase of the vehicle from Central Motors. Finally,

Safe Auto Insurance issued an Auto Insurance Policy Declaration on behalf of

Garcia, which was provided to Central Motors. Garcia took possession of the

vehicle the same day.

             On August 11, 2014, Central Motors submitted the documents to the

Fayette County Clerk. These documents included an application for a motor

vehicle title. Central Motors paid the required fees at that time. On August 13,

Central Motors filed a title lien statement with the Woodford County Clerk, which

was Garcia’s county of residence. The title for the vehicle was issued in Garcia’s


                                          -3-
name on August 15, and the vehicle registration was completed and delivered to

Garcia on August 18. These latter two dates were after the accident.

                Central Motors moved for summary judgment, arguing that it was not

the owner of the vehicle for insurance purposes as a matter of law. Zepeda filed a

cross-motion for summary judgment, arguing that Central Motors remained the

owner of the vehicle and primarily liable for insurance coverage. The trial court

agreed with Central Motors, finding that it substantially complied with all statutory

requirements to effectively transfer the vehicle to Garcia on July 24, 2014.

                Even though Central Motors failed to notify the county clerk when it

received the vehicle from out of state under KRS 186A.220, the trial court held

that it cured that defect and substantially complied with the statute when it

delivered the documents and application of title to the county clerk on August 11,

2014. Because it complied with all requirements of a valid transfer, the trial court

concluded that Central Motors was not the owner of the vehicle on August 14,

2014, and had no owner liability at that time.

                Finding no genuine issues of material fact, the trial court granted

Central Motors’ motion for summary judgment and denied Zepeda’s cross-motion.

The court designated its order as final and appealable pursuant to CR2 54.02, and

Zepeda’s other claims remain pending. This appeal followed.


2
    Kentucky Rules of Civil Procedure.

                                            -4-
             “[T]he proper function of summary judgment is to terminate litigation

when, as a matter of law, it appears that it would be impossible for the respondent

to produce evidence at the trial warranting a judgment in his favor.” Steelvest, Inc.

v. Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991). Summary

judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

stipulations, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” CR 56.03. The record must be viewed

in a light most favorable to the party opposing the motion for summary judgment,

and all doubts are to be resolved in his favor. Steelvest, 807 S.W.2d at 480. The

trial court must examine the evidence, not to decide any issue of fact, but to

discover if a real issue exists. Id. Since a summary judgment involves no fact-

finding, this Court’s review is de novo, in the sense that we owe no deference to

the conclusions of the trial court. Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App.

1996).

             In this case, there are no disputed issues of material fact. Rather, the

only question is whether Central Motors remained the owner of the vehicle for

insurance purposes on August 14, 2014 due to its failure to comply with the

statutory requirements of KRS 186A.220. “Kentucky is a certificate of title state

for the purposes of determining ownership of a motor vehicle and requiring


                                          -5-
liability insurance coverage.” Potts v. Draper, 864 S.W.2d 896, 898 (Ky. 1993).

See also KRS 186.010(7)(a) (defining “owner” to mean “a person who holds the

legal title of a vehicle or a person who pursuant to a bona fide sale has received

physical possession of the vehicle subject to any applicable security interest.”).

However, KRS 186A.220(5) “created an exception to the general statutory scheme

that makes the title holder the owner of a vehicle for insurance purposes.” Auto

Acceptance Corp. v. T.I.G. Ins. Co., 89 S.W.3d 398, 401 (Ky. 2002). Specifically,

if the dealer chooses to retain the title documents and deliver them directly to the

county clerk, then “the dealer shall require from the purchaser proof of insurance

as mandated by KRS 304.39-080 before delivering possession of the vehicle.”

KRS 186A.220(5)(b). See also Travelers Indem. Co. v. Armstrong, 565 S.W.3d

550 (Ky. 2018).

             As discussed above, Central Motors obtained proof of insurance from

Garcia prior to delivering possession of the vehicle to him. However, Central

Motors failed to comply strictly with other requirements of KRS 186A.220. First,

Central Motors did not notify the clerk of its assignment within 15 days when it

purchased the vehicle and brought it into Kentucky as required by KRS

186A.220(1). And second, Central Motors failed to deliver the application for title

transferring to Garcia prior to the accident. Because Central Motors failed to




                                         -6-
strictly comply with these provisions, Zepeda argues that it is not entitled to take

advantage of the “safe harbor” provisions of KRS 186A.220(5).

             But in Travelers, the Kentucky Supreme Court rejected this argument,

holding as follows:

             The provisions in sections 1 to 4 of KRS 186A.220 are
             directory, rather than mandatory. By violating the strict
             requirements of the provisions (namely, the 15 day
             requirement) but still accomplishing the goal (notifying
             the clerk of the acquisition of the vehicle), the intention
             of the statute is still upheld. We note that, in describing
             this statute as directory, this does not mean non-
             compliance is permissible. If the dealer fails to comply,
             at all, then there is no compliance with KRS 186A.220
             and the dealer is still the “owner.” However, substantial
             compliance, i.e., late compliance, may still allow the
             dealer to take advantage of the exception in KRS
             186.010(7)(c). The intention of the legislature in those
             provisions was to effectuate an efficient registration and
             titling process. If a dealer complies with these
             requirements late, it does not vitiate the overarching goal.
             Thus, the statute is directory and substantial compliance
             is sufficient for those sections. A licensed dealer,
             therefore, can cure an untimely compliance with KRS
             186A.220, sections 1 through 4, by complying at a later
             date. If an accident occurs before the dealer has
             complied (in which case, at that point, there would be no
             compliance rather than substantial compliance), that
             dealer will still be the statutory “owner” of the vehicle.
             If the dealer has complied before the accident, it can still
             avail itself of the exception in KRS 186.010(7)(c). It,
             therefore, greatly behooves a dealer to timely comply
             with these requirements lest it be liable for damages
             before it complies.

Id. at 567 (footnotes omitted).


                                          -7-
             The Court in Travelers made it clear that “when the proper legal

documents are transferred from the dealer to the buyer, the responsibility for

insurance coverage on the part of the dealer ceases.” Id. (quoting Auto Acceptance

Corp., 89 S.W.3d at 400-01, and Nantz v. Lexington Lincoln Mercury Subaru, 947

S.W.2d 36, 38-39 (Ky. 1997)). Even if the dealer fails to strictly comply with the

requirements of KRS 186A.220(1)-(4), the dealer will not be considered the owner

of the vehicle if it complied with those requirements prior to the accident and it

verified the buyer’s insurance prior to delivering possession. The controlling

question is whether Central Motors complied with the statutory requirements prior

to the accident on August 14, 2014.

             Zepeda notes that Central Motors has never notified the county clerk

of its acquisition of the out-of-state vehicle by completing the statutory form.

Consequently, Zepeda argues that Central Motors did not substantially comply

with all of the requirements of the statute. Thus, Zepeda concludes that Central

Motors remains an owner of the vehicle notwithstanding its compliance with the

provisions of KRS 186A.220(5).

             The trial court held that, when Central Motors delivered the required

paperwork to the Fayette County Clerk on August 11, 2014, that paperwork was

sufficient to constitute substantial compliance with the notification requirement of

KRS 186A.220(1). The Court in Travelers noted that a single failure to strictly


                                         -8-
comply with a requirement of KRS 186A.220(1)-(4) does not result in the dealer

remaining the statutory owner forever, without any recourse. “Such a policy

would bring the auto industry to a halt and cause a whirlwind of legal squabbles

without merit, also undermining the goals of these statutory provisions.”

Travelers, 565 S.W.3d at 556. On the other hand, the Court in Travelers also

recognized that “not following the letter of the law in KRS 186A.220 . . . would

undermine and diminish the legislative intent.” Id. As a result, if a dealer fails to

comply with one of the requirements in sections (1) through (4), then there is no

compliance, substantial or otherwise, and the dealer will remain the statutory

owner of the vehicle. Id. The fact that Garcia had insurance coverage for the

vehicle is not relevant to a determination of whether Central Motors substantially

complied with its statutory duties. Gainsco Companies v. Gentry, 191 S.W.3d 633,

637 (Ky. 2006).

             By failing to strictly comply with the requirements of KRS

186A.220(1), Central Motors took the risk that it would retain responsibility for

insurance coverage on the vehicle. Furthermore, Central Motors never filed the

statutory form notifying the Fayette County Clerk of its acquisition of the vehicle

from out-of-state. However, the purpose of KRS 186A.220(1), along with other

provisions of the statute, is “to regulate and license dealers of vehicles doing

business in this state, in order to prevent frauds, impositions, and other abuses


                                          -9-
upon its citizens, and to protect and preserve the investments and properties of the

citizens of this state.” Travelers, 565 S.W.3d at 559 (quoting KRS 190.015).

Consequently, the provisions of KRS 186A.220 should be read broadly to further

that purpose. Id. at 565.

             By filing the required paperwork to transfer the vehicle to Garcia,

Central Motors accomplished the purpose of KRS 186A.220(1). Under Travelers,

Central Motors’ actions amount to “substantial compliance” with the statute.

Moreover, Central obtained proof of insurance from Garcia before giving him

possession of the vehicle, and it filed the application for a certificate of title with

the required fees prior to the accident.

             KRS 186.010(7)(c) provides that

             [a] licensed motor vehicle dealer who transfers physical
             possession of a motor vehicle to a purchaser pursuant to a
             bona fide sale, and complies with the requirements of
             KRS 186A.220, shall not be deemed the owner of that
             motor vehicle solely due to an assignment to his
             dealership or a certificate of title in the dealership’s
             name. Rather, under these circumstances, ownership
             shall transfer upon delivery of the vehicle to the
             purchaser, subject to any applicable security interest[.]

             Since Central Motors strictly complied with the requirements of KRS

186A.220(5) and substantially complied with the other requirements of KRS

186A.220(5), we agree with the trial court that it is entitled to take advantage of the

exception in KRS 186.010(7)(c). Nevertheless, Zepeda argues that Central


                                           -10-
Motors’ delivery of the documents to the Fayette County Clerk on August 11, 2014

was not sufficient to constitute strict compliance with KRS 186A.220(5). The title

was not issued in Zepeda’s name until August 15, 2014, and the vehicle was not

registered in Zepeda’s name until August 18. Since both of these dates occurred

after August 14, Zepeda maintains that Central Motors remained the owner of the

vehicle on the date of the accident.

             However, Zepeda’s reading of KRS 186A.220(5) is not consistent

with a plain reading of KRS 186.010(7)(c), which deems ownership to transfer

upon delivery of the vehicle. Furthermore, the current version of KRS

186A.220(5) makes clear that the dealer has two options to transfer title to a

vehicle. First, the dealer “shall deliver the properly assigned certificate of title, and

other documents if appropriate, to such purchaser, who shall make application for

registration and a certificate of title thereon.” KRS 186A.220(5)(a). When the

dealer assigns a vehicle to a purchaser under this section, “the transfer and delivery

of the vehicle is effective immediately upon the delivery of all necessary legal

documents, or copies thereof, including proof of insurance . . . .” KRS

186A.220(5). In the alternative, the dealer may, with the purchaser’s consent,

deliver the assigned certificate of title and other appropriate documents directly to

the county clerk and make application for registration and a certificate of title.

KRS 186A.220(5)(b). When this section is read in conjunction with KRS


                                          -11-
186.010(7)(c), the only reasonable interpretation is that the legislature intended

ownership of the vehicle would pass to the buyer upon compliance with the

requirements of KRS 186A.220(5)(b) and delivery of the vehicle.

             In any event, Central Motors had filed all necessary paperwork and

paid all required fees necessary to transfer the vehicle prior to the date of the

accident. Therefore, we agree with the trial court that Central Motors was not the

owner of the vehicle on August 14, 2014, and had no liability for insurance

coverage. Consequently, the trial court properly granted summary judgment for

Central Motors on this issue.

             Accordingly, we affirm the summary judgment entered by the Scott

Circuit Court.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Joseph Rugg                                R. Craig Reinhardt
Lexington, Kentucky                        Lexington, Kentucky




                                         -12-